DETAILED ACTION
This is the first office action regarding application number 16/835576, filed on March 31, 2020, which claims priority to European Patent Application No. EP 19 170 140.8, filed April 18, 2019.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on April 18, 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "9" have both been used to designate side wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both side wall and heating element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because the length of abstract is more than 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “adapted for to convey”, which should be “adapted to convey” or “adapted for conveying”.
Claim  objected to because of the following informalities:  
Claim 5 recites “for conveying at least part an airflow”, which should be “for conveying at least a part of the air flow”.
Claims 7, 11 recite “side walls (9)” whereas claims 1, 3, 4, 5, 23, 25 recite “heating element (9)”. Different parts are referenced by same element number. 
Claim 7 refer to side wall as both element 9 and 8. Different numbers are referenced for the same part. 
Claims 8, 10 recite “side wall (8)”; whereas claims 7, and 11 recite “side walls (9)”. Different numbers are referenced for the same part. 
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "deflecting element" in claims 5 and 17. The term is interpreted as deflectors as described in paragraph [53] of the original disclosure “two identical deflecting elements 18 which have an overall triangular form with an apex 18a situated in proximity to fan 5a. From said apex 18a two deflectors 18b extend toward a respective shorter side wall 5b of fan chamber 5 and in a direction toward opposite longer side walls 8 of fan chamber 5”, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-11, 13, 15-19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 2 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the food tray can be rhombus, or diamond shape.  
The term “essentially” in claim 3 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the heater is equal to, less than, or bigger than the length of tray.
The term “major” in claim 4 is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much air flow constitutes a major flow. 
The term “major” in claim 8 is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what percentage of wall is considered as major. 
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what percentage of flow path or flow direction has to be parallel/antiparallel to be considered substantially parallel or antiparallel. 
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what percentage of leak through outer tray is considered substantially leak-proof.
The term “partly” in claim 16 is a relative term which renders the claim indefinite. The term “partly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what percentage of flow path has to be antiparallel to be considered partly anti-parallel.
Claims 5, 7-10 are rejected based on their dependency on claim 4.
Claims 16-19, 21, 22 are rejected based on their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14, 23-24, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasse et al., US 5276309 (hereafter Hasse).
Regarding claim 1,
“A device  for storing food products  at a hot temperature, comprising:”(Hesse teaches “a food conditioning chest for storing foodstuffs and, in particular, to a food conditioning chest in which tempered air is circulated to preserve the foodstuffs” in column 1, lines 5-10. Hesse is from the same field as the instant claim.)
“an outer housing;” (Element 12 in fig. 1)
“an inner housing , said inner housing  is at least partially contained inside said outer housing ;” (Fig. 1 teaches inner housing comprising walls 28 and 34 )

    PNG
    media_image1.png
    770
    1033
    media_image1.png
    Greyscale

Fig. 1 of Hasse teaches a device for storing food at hot temperature
“a fan chamber  defined within said inner housing , said fan chamber  having at least one air inlet  and one air outlet ;” (Fig. 1 teaches Intake chamber 56 as a fan chamber. Opening 62 is air inlet, and duct 52 is air outlet. )
“a fan  located inside said fan chamber ;” (Centrifugal fan 60 inside chamber 56 in Fig. 1)

    PNG
    media_image2.png
    740
    1039
    media_image2.png
    Greyscale

Annotated Fig. 1 of Hasse teaches air flow from fan to food well
“at least one heating element  installed in a vicinity of said fan chamber ;” (Resistive heating elements 68 and 70 inside chamber 56)
“and at least one food tray  defining a space  that is configured to hold the food products  inside said food tray ;” (Column 4, lines 34-36 teaches “food stuffs to be preserved are placed on the floor 40 of the food well 30 within the food chest.” Here floor corresponds to tray, well corresponds to space.)
“wherein a first air flow path  for guiding a first air flow (AF1) is defined from an outside of said outer housing to the air inlet of said fan chamber , said first flow path  extending between said outer housing  and said inner housing ;” (Column 4, lines 36-46 teaches an air flow path as “centrifugal fan 60 is energized as by motor 64 and air is drawn from within the food well through louvers 46 formed in the opposite end walls 36 and 38. The return air is continuously drawn downwardly through the upstanding legs of return duct 42… Preheated return air flows along the underside of tub floor 40, where it is subsequently drawn through the central opening 62 in subfloor panel 44 and introduced into the underlying intake chamber 56.”)

    PNG
    media_image3.png
    740
    1039
    media_image3.png
    Greyscale

Annotated Fig. 1 of Hasse teaches air flow from food well to fan
“and a second air flow path  for guiding a second air flow (AF2) is defined from the air outlet  of said fan chamber  to said space  inside said at least one food tray ; and the at least one heating element  is located in said second air flow path ” (Column 4, lines 50-60 teaches an air flow path as “Fan 60 directs a flow of air against the angled flow diverters 66 and across the resistive heating elements 68 and 70 towards intake duct 52. … Heated intake air then rises upwardly through the intake duct 52 under the combined influence of gravity and the centrifugal fan 60 and enters the food well 30 through the angled louvers 58 formed along the upper periphery of front wall 32 and rear wall 34.”)
Regarding claim 2, 
“The device  according to claim 1, wherein the food tray  has a length (L) and a width (W), said length (L) and said width (W) define an essentially rectangular opening for accessing said space .”(rectangular well 30 in Fig. 1)
Regarding claim 4, 
“The device  according to claim 1, wherein at least one of the fan  or the fan chamber  is adapted for to convey a major part of an air flow (AF5) generated by the fan  toward the heating element .” (Column 4, lines 14-18 teaches “The heating elements 68 and 70 are arranged cooperatively with the angle flow diverters 66 such that air is forced across the heating elements as it flows through the intake chamber and towards intake ducts 52.”)
Regarding claim 5, 
“The device  according to claim 4, wherein the fan chamber  comprises at least one deflecting element  for conveying at least part an air flow (AF5) generated by the fan  toward the heating element .” (Column 4, lines 14-18 teaches “The heating elements 68 and 70 are arranged cooperatively with the angle flow diverters 66 such that air is forced across the heating elements as it flows through the intake chamber and towards intake ducts 52.”)
Regarding claim 6, 
“The device  according to claim 1, wherein said fan  is a centrifugal fan.” (Column 4, line 4 teaches “center feed fan 60 is a centrifugal fan”. )
Regarding claim 7, 
“The device  according to claim 5, wherein said fan chamber  is rectangular in shape with corresponding side walls ;… and said air outlet  is located in a side wall  of said fan chamber .” (Fig. 1 teaches a rectangular fan chamber 56, air outlet 52. Column 3, lines 45-50 teaches “As best shown in FIG. 1, rear wall 34 has a double wall construction and includes an inner panel 48 and a spaced outer panel 50 that together define an intake duct 52 within rear wall 34. Intake duct 52 extends between opposite end walls 36 and 38 from the upper edge of rear panel 34 downwardly toward the tub floor 40.”
 Column 3, lines 55-65 teaches  “A second subfloor panel 54 is spaced below subfloor panel 44 in generally parallel relation to the tub floor 40 and extends between the bottom edges of front wall 32 and rear wall 34 to define an intake chamber 56 beneath subfloor panel 44. The intake chamber 56 together with the induct ducts 52 define a continuous U-shaped intake passage which extends downwardly from the upper edge of rear panel 34 between inner panel 48 and outer panel 50, forwardly between the subfloor panels 44 and 54, and upwardly between the spaced inner and outer panels of front wall 32. Intake chamber 56 communicates with the interior of food well 30 through a plurality of downwardly angled louvers 58 formed in front wall 32 and rear wall 34.” Here walls 32 and 34 correspond to side walls.)
“and the deflecting element  has a shape and is located relative to said fan  so as to deflect the air flow (AF5) generated by the fan  toward said air outlet  of the fan chamber ,” (Column 4, lines 11-17 teaches “A pair of resistive heating elements 68 and 70 are mounted in the intake chamber 56 and are spaced oppositely about centrifugal fan 60. The heating elements 68 and 70 are arranged cooperatively with the angle flow diverters 66 such that air is forced across the heating elements as it flows through the intake chamber and towards intake ducts 52.”)
Regarding claim 8, 
“The device  according to claim 7, wherein the air outlet  is located at a longer one of the side walls  of said fan chamber , and is formed of a plurality of air outlet openings extending over a major part of said longer side wall .” (The limitation “a longer one of the side walls  of said fan chamber ,” is interpreted as air outlet is located on the longer side wall. Fig. 1 and column 4, lines 55-60 teaches “Heated intake air then rises upwardly through the intake duct 52 under the combined influence of gravity and the centrifugal fan 60 and enters the food well 30 through the angled louvers 58 formed along the upper periphery of front wall 32 and rear wall 34.” Here walls 32 and 34 correspond to longer walls, louvers 58 correspond to air outlet openings.)
Regarding claim 9, 
“The device  according to claim 8, wherein the fan  is located centered in said fan chamber .” (Fig. 1)
Regarding claim 10, 
“The device  according to claim 7, wherein there are two of the deflecting elements , each one of said deflecting elements  having an apex  situated in proximity to said fan and at least two deflectors  extending from said apex  toward a respective shorter side wall  of said fan chamber  in a direction toward opposite longer ones of the side walls  of said fan chamber .” (Annotated Fig. 3 teaches two angled flow diverters with an apex next to the fan, wherein deflectors extending toward the shorter side wall.)

    PNG
    media_image4.png
    409
    677
    media_image4.png
    Greyscale

Fig. 3 of Hasse teaches angled deflectors
Regarding claim 11, 
“ The device  according to claim 1, wherein the outer housing  and the inner housing  have parallel side walls  and parallel bottom walls ; and the air inlet  of said fan chamber  is located at a bottom wall  of the fan chamber  and below an entry point for ambient air into the outer housing .” (Annotated Fig. 1)
Regarding claim 12, 
“The device  according to claim 1, wherein an entry point for air into said food tray  is located above the air outlet  of said fan chamber .”(Fig. 1 teaches food tray 40 is located above the air outlet 52 of fan chamber 56.)
Regarding claim 13, 
“The device  according to claim 1, wherein said first air flow path  and said second air flow path  are substantially parallel, whereas respective first and second air flow directions (AF1, AF2) are substantially antiparallel.” ( Fig. 1 teaches air flow paths through side walls 34 and 36 going in a longitudinal directions, hence the paths are parallel. Fig. 1 further teaches that air flow directions intersect inside food well 30, hence they are antiparallel.)
Regarding claim 14, 
“The device  according to claim 1, wherein the fan chamber  is located below said food tray .” (Fig. 1 teaches fan chamber 56 located below food tray floor 40.)
Regarding claim 23, 
“The device  according to claim 1, further comprising a temperature sensor  configured to control at least one of the heating element  or the fan  depending on a temperature in or near said space .” ( The claim is interpreted as either the heating element or fan is controlled depending on temperature measured by a sensor. Column 4, lines 23-31 teaches “The electric motor 64, heating elements 68 and 70, and preheating elements 71a and 71b are arranged in a control circuit shown schematically at 72 which includes a thermostatic control means 74 adapted for selectively energizing and de-energizing the motor and the heating and preheating elements in response to the air temperature in the food well. A temperature feedback signal is generated by a thermal sensor means 76 immersed in the path of circulated air.”)
Regarding claim 24, 
“The device  according to claim 23, wherein said temperature sensor  is located in a vicinity of the heating element within the second air flow.” (Fig. 1 teaches thermal sensor 76 located in a vicinity of heating elements 68 and 70. Column 4, lines 63-66 teaches “The streams of heated air from the opposite walls 32, 34 collide and resultingly bend downwardly to completely flood the well 30 from top to bottom with the conditioned air”. Thus, it is implied that the sensor is located within the second air flow.)
Regarding claim 26, 
“The device  according to claim 1, wherein at least the inner housing , the outer housing , the food tray  and the fan chamber  are of symmetrical form relative to a median vertical plane (MP) of the device .” (Fig. 1)
Regarding claim 27, 
“The device  according to claim 1, further comprising electronic or electric components  located outside at least one of said inner housing  or outside said outer housing .” (Fig. 2 teaches a thermostatic control means 74 outside inner housing. It is implied that a thermostatic control comprises electronic components.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  3, 15-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claim(s)  3, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claim 1 and 2 above, and further in view of Bigott et al., US 20140116268 (hereafter Bigott).
Regarding claim 3,  
“The device  according to claim 2, wherein said heating element  has a length which essentially corresponds to the length (L) of the food tray , said heating element  being arranged parallel to a length direction of said food tray .” (Fig. 3 of Hasse teaches heating elements 68 and 70 parallel to a length direction of floor 40. The length of 68 and 70 corresponds to a portion of length of floor 40.
Hasse does not explicitly teach that heating elements are as long as the floor 40.

    PNG
    media_image5.png
    506
    737
    media_image5.png
    Greyscale

Fig. 30 of Bigott teaches catch pan, inner tray, and heater 
Bigott teaches “An oven for heating food is disclosed. ..A food support may be provided for supporting food in the heating compartment. Gas flow openings may be provided for introducing heated gas into the heating compartment for heating the food. The gas may be heated by a heater system and blown through the gas flow openings by a blower system. Gas may be exhausted from the heating compartment via gas flow openings in the heating compartment” in abstract. Thus Bigott is from the same field as the instant claim.
Bigott teaches in Fig. 30  a heating element with heaters 5940, 5942, wherein the heating element extends in parallel to the food tray 5850. The length of heating element corresponds to the length of food tray 5850. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to increase the length of the heaters 68, 700 in Hasse to correspond food tray as taught in Bigott. One of ordinary skill in the art would have been motivated to do so because the heaters are “capable of delivering substantial heat quickly to the gas passing by the heating elements” as taught in paragraph [111] of Bigott. As a result the food is heated quickly. Additionally, MPEP 2144.04-IV-A teaches “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Therefore, Bigott teaches a similar heater like the instant claim. 
Regarding claim 15, 
“The device  according to claim 1, wherein the food tray  comprises a substantially leak-proof outer tray  and an inner tray , said inner tray  being suspended or suspendable within said outer tray  and having a number of openings at least in a bottom wall  thereof.” (Hasse teaches floor 40 as outer tray. 
Hasse does not teach inner tray.
Bigott teaches in Fig. 33 “a catch pan 5856 includes a non-perforated bottom wall 5920 and an upstanding peripheral rim 5922 having a peripheral outwardly extending flange 5924. The catch pans 5856 are configured for catching particles (e.g., salt and food particles) and oil which may fall through the food support 5850, filter 5852, and receptacle 5854. The catch pans 5856 may be removed from the housing 5822 and emptied.” Here it is implied that catch pan is leak-proof.  
Fig. 30 and 31 teaches a receptacle above catch pan, wherein food support 5850 is suspended within receptacle 5854. The receptacle and catch pan correspond to the outer tray.
Fig. 25, 30 teach food support 5850 with perforations 5874, 5876 on bottom and part of side walls. Here food support 5850 corresponds to inner tray.
Fig. 24 teaches that food support 5850 has flanges 5880, wherein “The flanges 5880 may suspend the food support 5850 in and extending below the upper opening 5840 of the housing 5822” as taught in paragraph [96]. Since catch pan 5856 is configured to catch particles falling through food support 5850, it is implied that support 5850 is within catch pan 5856. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a perforated inner tray within an outer tray as taught in Bigott within food well 30 of Hasse. One of ordinary skill in the art would have been motivated to do so because “Particles and oil which may fall from the food are collected on the catch pans 5856 for disposal” as taught in paragraph [93] of Bigott. )

    PNG
    media_image6.png
    471
    666
    media_image6.png
    Greyscale

Fig. 33 of Bigott teaches leak proof catch pan
Regarding claim 16, 
“The device  according to claim 15, further comprising a third air flow path for guiding a third air flow (AF4) is defined between at least one of a side wall or a bottom wall  of said inner tray  and at least one of a side wall or a bottom wall  of said outer tray , said third air flow (AF4) is a continuation in part of said second air flow (AF2), and said third air flow (AF4) is partly anti-parallel to said second air flow (AF2).” (The limitation “partly anti-parallel” is interpreted as not parallel. Annotated Fig. 31 of Bigott. 9 teaches gap between inner tray 5850 and receptacle 5854. Since the blower and heater are connected on the side wall of receptacle 5854, it is implied that part of the air flows through the gap between sidewalls of trays.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a perforated inner tray within an outer tray as taught in Bigott within food well 30 of Hasse. This would create a third air flow path between the trays. One of ordinary skill in the art would have been motivated to do so because “The flow of heated gas across the food and around the food helps to hold the heat in food placed in the compartments 5886-5888, thereby extending the holding time for the food”  as taught in paragraph [115] of Bigott. )
Regarding claim 17, 
“The device  according to claim 16, wherein the outer tray  comprises, at the bottom wall  thereof a deflecting element for forcing said third air flow (AF4) upwards through said openings .” (Hasse does not teach an outer tray.

    PNG
    media_image7.png
    461
    734
    media_image7.png
    Greyscale

Fig. 32 of Bigott teaches deflectors
Bigott teaches deflectors 5980 inside plenum housing above the edge margins of catch pan. The shape, and slope of intermediate deflectors are similar to that of deflecting element 12b, hence obvious according to MPEP 2112.01-I.
MPEP 2112.01-I teaches "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the deflectors as taught in Bigott to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because “left, right, and intermediate deflectors 5980 are positioned above the edge margins of the catch pans 5856 for guiding falling particles and oil onto the catch pans” as taught in paragraph [114] of Bigott. )
Regarding claim 18, 
“The device  according to claim 17, wherein a first angle between the side walls and the bottom wall  of the inner tray  differs from a second angle between the side walls and the bottom wall  of the outer tray , said second angle being greater than said first angle.” ( Hasse does not teach an inner tray.

    PNG
    media_image8.png
    469
    779
    media_image8.png
    Greyscale

Fig. 31 of Bigott teaches angle of trays for smoother scoop
Bigott teaches the angle of inner tray 5850 is smaller than the angles of receptacle or catch pan in Fig. 31. The angle of trays in Bigott is similar to that of Fig. 1 in the original disclosure, hence the claim is obvious according to MPEP 2112.01-I.
MPEP 2112.01-I teaches "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the trays as taught in Bigott to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because “The bottom wall 5868 comprises a substantially smooth planar region 5868A and substantially smooth forward and back regions 5868B curving upward from the planar region, which facilitates scooping food out of the food support 5850” as taught in paragraph [94] of Bigott. )
Regarding claim 19, 
“The device  according to claim 18, wherein at least one plate-shaped divider element is provided for partitioning said inner tray .” ( Fig. 25 of Bigott teaches partitions 5870 dividing food support 5850 in three sections.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the partitions and inner trays as taught in Bigott to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because “Food is supported in each heating compartment 5886-5888 on its respective food support surface. The food support surfaces, comprising respective left, intermediate, and right portions of the planar region 5868A and forward and back upwardly curved regions 5868B of the food support bottom wall 5868, are substantially smooth and continuous for facilitating removal of food from the heating compartments 5886-5888” as taught in paragraph [101] in Bigott.)
Regarding claim 20, 
“The device  according to claim 1, wherein the food tray  has series of openings  along an upper edge thereof that are adapted to let one of the air flows (AF2, AF3) pass into said space , a first series of said openings  being arranged below a second series of said openings , and said openings  in said first series of openings have a bigger dimension or opening surface than said openings  in said second series of openings.” (Bigott teaches openings in food tray with different dimensions for air flow. The openings near upper edge are bigger compared to that at lower edges as taught in Fig. 30.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add tray with different size holes as taught in Bigott to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because “Gas flow openings may be provided for introducing heated gas into the heating compartment for heating the food. The gas may be heated by a heater system and blown through the gas flow openings by a blower system. Gas may be exhausted from the heating compartment via gas flow openings in the heating compartment” as taught in abstract of Bigott.)
Regarding claim 21, 
“The device  according to claim 19, wherein at least the inner tray  is separated or separable into a plurality of individual tray units .” (Fig. 25 of Bigott teaches partitions 5870 dividing food support 5850 in three sections.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the partitions and inner trays as taught in Bigott to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because “Food is supported in each heating compartment 5886-5888 on its respective food support surface. The food support surfaces, comprising respective left, intermediate, and right portions of the planar region 5868A and forward and back upwardly curved regions 5868B of the food support bottom wall 5868, are substantially smooth and continuous for facilitating removal of food from the heating compartments 5886-5888” as taught in paragraph [101] in Bigott.)
Regarding claim 22, 
“The device  according to claim 21, wherein said second air flow path  opens to an environment of the device .” (Hasse teaches intake duct 52 opens to interior of food well 30 through louvers 58. Here food well corresponds to an environment of the device.)
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasse as applied to claim 1 above, and further in view of Bigott et al., US 20140116268 (hereafter Bigott) as evidenced by Cetal.com, 2019 (hereafter Cetal).
 “ The device  according to claim 1, wherein the heating element  is a ribbed heating element .” (Hasse does not explicitly teach a ribbed heating element.
Bigott teaches finned heaters in paragraph [111]. Finned heaters are known as ribbed heaters in the art as evidenced by Cetal below:

    PNG
    media_image9.png
    991
    1783
    media_image9.png
    Greyscale

Screenshot of Cetal teaches ribbed heaters are made of fins.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a ribbed heater as taught in Bigott  to the device of Hasse. One of ordinary skill in the art would have been motivated to do so because the ribbed heaters are “capable of delivering substantial heat quickly to the gas passing by the heating elements” as taught in paragraph [111] of Bigott.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761